VOTO CONCURRENTE EMITIDO POR EL
JUEZ ASOCIADO SR. MACLEARY.
Aunque en este caso estoy conforme con la sentencia no puedo estarlo con la opinión en todos sus particulares. Mi principal fundamento para disentir hace referencia a la pro-piedad de formular excepciones orales a la demanda. Creo que esta es una práctica indebida que no debe favorecerse ni siquiera implícitamente. Las excepciones previas lo mismo que las demás alegaciones en la corte de distrito deben ha-cerse por escrito, no debiendo -tomarse en consideración las excepciones previas que se formulen oralmente. El artículo 118 del Código de Enjuiciamiento Civil dispone que “toda alegación deberá estar suscrita por la parte o su abogado.” Sería imposible hacer esto si las alegaciones no se hicieran por escrito. Nadie puede suscribir manifestaciones orales. T el artículo 135 del Código de Enjuiciamiento Civil expresa que “todas las alegaciones deducidas después de la demanda, *1165deberán presentarse al secretario entregándose copias de las. mismas a la parte contraria o a sn abogado.” Sería impo-sible, desde luego, cumplir con este artículo si la excepción-previa lo mismo que las demás alegaciones no se hicieran por escrito, y es una cuestión admitida generalmente que las ale-gaciones en la corte de distrito se hacen siempre por escrito. Y no es la intención del artículo 109 del Código de Enjuicia-miento Civil, que se formule la excepción previa oralmente. Dicho artículo simplemente expresa: qne por el hecho de qne no se presente en tiempo la excepción previa de que la demanda no aduce hechos suficientes para constituir una causa de acción, no ha de entenderse qne se ha renunciado a ese derecho, pues tal excepción puede formularse en cual-quier tiempo; pero este artículo no permite que excepciones de esa clase se hagan oralmente. De modo que el error come-tido al considerar una excepción previa oral es manifiesto y exigiría la revocación de la sentencia si no fuera por la dis-posición del artículo 142 del Código de Injuiciamiento Civil, qne dice: “En cualquier estado de un pleito la corte no to-mará en cuenta algún error o defecto en las alegaciones o-procedimientos que no afecten a lo esencial de los derechos, de las partes, y no se revocará o invalidará ningún fallo por por razón de dicho error o defecto.” Desde luego que según los términos de dicho estatuto es aplicable lo mismo al Tribunal Supremo que a cualquier otro tribunal. En casos cri-minales o civiles no se favorecen las revocaciones por tecni-cismos. (People v. Cleminson, 250 Ill., 135.) Código de Enjuiciamiento Criminal, artículo 145.
Por consiguiente, considerando qne este error o defectoen las alegaciones no afecta a los derechos sustanciales de las partes, puesto que el demandante no hizo objeción al mismo, que es el apelante en esta acción, no podemos, según mi opi-nión, revocar por tal motivo la sentencia de la corte inferior. De modo que considerada así la cuestión estoy conforme con la sentencia confirmatoria, aunque debo disentir por lo menosen parte, de la opinión en que se funda dicha sentencia.